380 U.S. 254 (1965)
SEALS
v.
ALABAMA.
No. 465, Misc.
Supreme Court of United States.
Decided March 8, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ALABAMA.
Vernon Crawford, Morton Stavis, Martin R. Bradley, Jr., Arthur Kinoy and William M. Kunstler for petitioner.
Richmond M. Flowers, Attorney General of Alabama, and Leslie Hall, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The Court is of the view that on the record the petitioner is an indigent. Therefore, the judgment must be reversed. Griffin v. Illinois, 351 U. S. 12.